UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4187



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JEFFREY JAMES AYERS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:02-cr-00018)


Submitted:   November 30, 2006         Decided:     December 27, 2006


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard A. Davis, Charlottesville, Virginia, for Appellant. John
L. Brownlee, United States Attorney, William F. Gould, Assistant
United States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jeffrey James Ayers appeals the twelve-month sentence

imposed after the district court revoked his supervised release.

He challenges the supervised release revocation in the first

instance   and   asserts   that   the   sentence   imposed   is   plainly

unreasonable.    We affirm.

           Ayers first asserts that the district court erred by

revoking his supervised release.          At the revocation hearing,

however, Ayers admitted that he had used cocaine.      Thus, we find no

abuse of discretion in the district court’s decision to revoke

supervised release.   See United States v. Davis, 53 F.3d 638, 642-

43 (4th Cir. 1995) (stating standard of review).

           Ayers also asserts that the district court should have

modified his term of supervised release to include drug treatment

and that the court plainly erred by imposing an additional term of

supervised release.   Our review of the record leads us to conclude

that the district court did not err in imposing an additional term

of supervised release.     We also note that, although the district

court did not have the benefit of our decision in United States v.

Crudup, 461 F.3d 433 (4th Cir. 2006), petition for cert. filed, __

U.S.L.W. __ (U.S. Nov. 3, 2006) (No. 06-7631), to guide its

imposition of Ayers’ revocation sentence, we conclude that Ayers’

sentence is not plainly unreasonable.




                                  - 2 -
          Accordingly, we affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 3 -